Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 1 of 13 PageID #: 324




                Exhibit A
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 2 of 13 PageID #: 325




                                  In The Matter Of:
                                      Melise vs
                                      Wall, et al




                                   Kerri McCaughey
                                     July 12, 2019




                              Min-U-Script® with Word Index
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 3 of 13 PageID #: 326



                                                                                     1

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND


         STEPHEN MELISE,
               Plaintiff,
                 VS.                       C.A. NO. 1:17-cv-00490-JJM-PAS

         ASHBEL T. WALL, et al.
               Defendants.

                   DEPOSITION of KERRI McCAUGHEY,
               a Defendant in the above-entitled cause,
               taken on behalf of the Plaintiff, before
               Lori Spremulli Confreda, Certified Court
               Reporter, R.P.R., Commissioner, in and
               for the State of Rhode Island, at
               Sinapi Law Associates, Ltd., 2374 Post
               Road, Suite 201, Warwick, Rhode Island
               02886, on Friday, July 12th, 2019
               scheduled at 10:00 A.M.



         PRESENT,

         FOR THE PLAINTIFF,
                     SINAPI LAW ASSOCIATES, Ltd.
                 BY: CHLOE A. DAVIS, ESQ.


         FOR THE DEFENDANTS,
         (RIDOC)
                      RHODE ISLAND OFFICE OF THE ATTORNEY GENERAL
                 BY: JUSTIN J. SULLIVAN,
                      SPECIAL ASSISTANT ATTORNEY GENERAL
                 AND: LAUREN HILL,
                      SPECIAL ASSISTANT ATTORNEY GENERAL

                         - and -

         (FRED VOHR AND JENNIFER CLARKE)
                      TATE & LATHAM
                 BY: CHRISTINE STOWELL, ESQ.

         ALSO PRESENT:     ANTHONY SINAPI, PARALEGAL,
                           SINAPI LAW ASSOCIATES, Ltd.

                    Allied Court Reporters, Inc. (401)946-5500
                      115 Phenix Avenue, Cranston, RI 02920
                           www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 4 of 13 PageID #: 327



                                                                                     2

     1                                     I N D E X

     2   WITNESS                                                            PAGE

     3   KERRI McCAUGHEY
     4
         EXAMINATION BY ATTORNEY DAVIS............................05
     5
         EXAMINATION BY ATTORNEY HILL............................171
     6
         EXAMINATION BY ATTORNEY SULLIVAN........................175
     7
         EXAMINATION BY ATTORNEY STOWELL.........................176
     8

     9
                        ***** SO NOTED *****
   10
                        PAGE 154.....LINE 01
   11

   12
   13

   14

   15
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                    Allied Court Reporters, Inc. (401)946-5500
                      115 Phenix Avenue, Cranston, RI 02920
                           www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 5 of 13 PageID #: 328



                                                                                     3

     1                           E X H I B I T S

     2
         PLAINTIFF'S
     3   NO.                          DESCRIPTION                            PAGE
     4   EXHIBIT 1    (01PG) PHOTOCOPY OF 11/12/2014 9:13 A.M.
                       DEPARTMENT OF CORRECTIONS
     5                 ADMINISTRATIVE NOTE..........................82

     6   EXHIBIT 2    (01PG) PHOTOCOPY OF 02/09/2013 10:24 A.M.
                       DEPARTMENT OF CORRECTIONS
     7                 ADMINISTRATIVE NOTE..........................86

     8   EXHIBIT 3    (01PG) PHOTOCOPY OF 06/09/2015 11:17 A.M.
                       DEPARTMENT OF CORRECTIONS
     9                 ADMINISTRATIVE NOTE..........................88
   10    EXHIBIT 4    (01PG) PHOTOCOPY OF 06/09/2015 11:17 A.M.
                       DEPARTMENT OF CORRECTIONS
   11                  ADMINISTRATIVE NOTE W/ADDITIONAL NOTES.......92

   12    EXHIBIT 5    (01PG) PHOTOCOPY MEDIUM MORAN SECURITY
                       11/12/2015 SPECIAL NEEDS/URGENT ORDERS......102
   13
         EXHIBIT 6    (01PG) PHOTOCOPY MEDIUM MORAN SECURITY
   14                  11/20/2015 SPECIAL NEEDS/URGENT ORDERS......103

   15    EXHIBIT 7    (01PG) PHOTOCOPY MEDIUM MORAN SECURITY.
                       12/21/2015 SPECIAL NEEDS/URGENT ORDERS......104
   16
         EXHIBIT 8    (01PG) PHOTOCOPY OF 12/21/2015 11:50 A.M.
   17                  DEPARTMENT OF CORRECTIONS
                       ADMINISTRATIVE NOTE.........................105
   18
         EXHIBIT 9    (01PG) PHOTOCOPY MEDIUM MORAN SECURITY
   19                  06/21/2016 SPECIAL NEEDS/URGENT ORDERS......107

   20    EXHIBIT 10 (01PG) PHOTOCOPY MEDIUM MORAN SECURITY
                     06/28/2016 SPECIAL NEEDS/URGENT ORDERS......108
   21
         EXHIBIT 11 (01PG) PHOTOCOPY OF 09/08/2016 9:34 A.M.
   22                DEPARTMENT OF CORRECTIONS
                     ADMINISTRATIVE NOTE.........................109
   23
         EXHIBIT 12 (03PP) STATE OF RHODE ISLAND
   24                DEPARTMENT OF CORRECTIONS
                     INMATE EVENTS LOG
   25                FROM 08/01/2013 TO 12/30/2016...............114

                     Allied Court Reporters, Inc. (401)946-5500
                       115 Phenix Avenue, Cranston, RI 02920
                            www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 6 of 13 PageID #: 329



                                                                                     4

     1   PLAINTIFF'S
         NO.                          DESCRIPTION                            PAGE
     2

     3   EXHIBIT 13 (01PG) PHOTOCOPY OF 11/11/2016, 1:19:42 A.M
                     RHODE ISLAND DEPARTMENT OF CORRECTIONS
     4               INCIDENT REPORT.............................119

     5   EXHIBIT 14 (03PP) PHOTOCOPY - LOG BOOK
                     RHODE ISLAND DEPARTMENT OF CORRECTIONS
     6               ADULT SERVICES,
                     FROM 11-3-16 THROUGH 1-28-17................126
     7
         EXHIBIT 15 (02PP) PHOTOCOPY -- LIFESPAN
     8               11/11/2018 02:48
                     EMERGENCY DEPARTMENT RECORD.................133
     9
         EXHIBIT 16 (01PG) PHOTOCOPY OF 11/11/2016 1:08 P.M.
   10                DEPARTMENT OF CORRECTIONS
                     ADMINISTRATIVE NOTE.........................135
   11
         EXHIBIT 17 (01PG) PHOTOCOPY OF 12/13/2016 2:27 P.M.
   12                DEPARTMENT OF CORRECTIONS
                     ADMINISTRATIVE NOTE.........................138
   13
         EXHIBIT 18 (01PG) PHOTOCOPY OF 06/07/2017 8:52 A.M.
   14                DEPARTMENT OF CORRECTIONS
                     ADMINISTRATIVE NOTE.........................139
   15
         EXHIBIT 19 (17PP) PHOTOCOPY OF RHODE ISLAND DEPARTMENT
   16                OF CORRECTIONS POLICY AND PROCEDURE,
                     POLICY NUMBER: 18.22 DOC,
   17                EFFECTIVE DATE 08/18/08.....................140

   18    EXHIBIT 20 (16PP) PHOTOCOPY OF RIDOC DEFENDANTS'
                     ANSWERS TO PLAINTIFF'S INTERROGATORIES......157
   19

   20

   21

   22

   23

   24

   25

                    Allied Court Reporters, Inc. (401)946-5500
                      115 Phenix Avenue, Cranston, RI 02920
                           www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 7 of 13 PageID #: 330

                           Kerri McCaughey - July 12, 2019

                                                                                     42

     1         A.   Correct.

     2   Q.    What are the grounds that you have for denying a

     3         reasonable accommodation request?
     4         A.   It depends on what it is.

     5   Q.    What would be some grounds for denying a request for a

     6         bottom bunk?
     7         A.   Again, bottom bunks, we only have so many.            So, my

     8         role would be to make sure that those that have bunks

     9         have them for legitimate reasons that cannot be
   10          accommodated in any other way.
   11    Q.    Are there any other reasons why you might deny a

   12          reasonable request?
   13          A.   Any reasonable request?

   14    Q.    Yes.    What are the reasons why you would deny a

   15          reasonable accommodation request other than --
   16                          MS. DAVIS:     Let me rephrase.

   17    Q.    You just said that you would, you might deny a bottom

   18          bunk if you determine that it was not legitimate; are

   19          there other reasons why you might deny a bottom bunk

   20          request?

   21          A.   Not enough information, no documentation to justify

   22          the request.

   23    Q.    Are there any security reasons why you might deny it?

   24          A.   Well, in general, climate issues.          I don't have a

   25          large, huge number of bottom bunks.          So, again, I am

                      Allied Court Reporters, Inc. (401)946-5500
                        115 Phenix Avenue, Cranston, RI 02920
                             www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 8 of 13 PageID #: 331

                            Kerri McCaughey - July 12, 2019

                                                                                     43

     1         making sure that those that have them are legitimate.

     2   Q.    Who is responsible for assigning bunks?

     3         A.   Housing lieutenant.
     4   Q.    So is there more than one person in the medium security

     5         facility responsible for that?

     6         A.   There are more than one housing lieutenant, yes.
     7   Q.    How many housing lieutenants are there in medium?

     8         A.   Four.

     9   Q.    Are they responsible for a particular mod, or just do
   10          they work sort of together; how does that work?
   11          A.   They are responsible for a particular area in the

   12          facility.
   13    Q.    Do you know how they make decisions for assigning

   14          bunks?

   15          A.   Any number of reasons.
   16    Q.    How many beds are in medium security?

   17          A.   Well, I am not going to give you an exact number,

   18          but I can tell you there are six housing units with 906

   19          bunks on the housing unit, each side has a left and a

   20          right.    So there's 12 housing areas with 96 bunks on

   21          each side.

   22    Q.    So there are 12 housing areas each with 96 beds, and

   23          that's the total for medium security, or did you say

   24          housing units on each side?

   25          A.   Each side.

                    Allied Court Reporters, Inc. (401)946-5500
                      115 Phenix Avenue, Cranston, RI 02920
                           www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 9 of 13 PageID #: 332

                           Kerri McCaughey - July 12, 2019

                                                                                     46

     1         A.   I don't have that number.

     2   Q.    But earlier you testified that there are only so many

     3         bottom bunks, and you are concerned about providing
     4         them.    So does that mean that there are enough orders

     5         for people to have bottom bunks to reach the total

     6         number of bottom bunks available; does that make sense?
     7                         MS. DAVIS:     Let me rephrase.

     8   Q.    Were there so many bottom bunk orders that you might

     9         run out of the bottom bunks?
   10          A.   That's always a consideration.
   11    Q.    Are you aware that it had happened at any point?

   12          A.   No.
   13    Q.    So at no point while you were the programmatic deputy

   14          warden did you actually discover that you had run out

   15          of bottom bunks to provide to inmates?
   16          A.   I never officially ran out of bottom bunks, no.

   17    Q.    What made you be concerned that you were going to run

   18          out of bottom bunks?

   19          A.   Availability.

   20    Q.    Was there some point at which you were informed that

   21          you might run out of bottom bunks?

   22          A.   Yes.

   23    Q.    So, you understand that at some point there was a

   24          concern that medium security was not going to have

   25          enough bottom bunks available?

                    Allied Court Reporters, Inc. (401)946-5500
                      115 Phenix Avenue, Cranston, RI 02920
                           www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 10 of 13 PageID #: 333

                            Kerri McCaughey - July 12, 2019

                                                                                  47

     1          A.   That's always a concern.

     2   Q.     Have you ever denied a bottom bunk because you had run

     3          out of available bottom bunks?
     4          A.   No.

     5   Q.     But you were concerned that you might, and therefore,

     6          you did not grant all orders for bottom bunks; is that
     7          what you are saying?

     8          A.   I granted orders on bottom bunks based on the

     9          legitimacy of the request.
    10   Q.     How frequently would you return a request for a bottom
    11          bunk to medical requesting more information?

    12          A.   I don't know.
    13   Q.     Can you give an approximation, like 50 percent of the

    14          requests, or 75 percent, 25 percent, anything?

    15          A.   I can't.
    16   Q.     Were there requests that you approved right away,

    17          without asking for further information?

    18          A.   Yes.

    19   Q.     Why?

    20          A.   Because the order was legitimate.         They sent me the

    21          information I received.

    22   Q.     What information that you received would indicate to

    23          you that it was legitimate?

    24          A.   The medical condition.

    25   Q.     The medical condition?

                       Allied Court Reporters, Inc. (401)946-5500
                         115 Phenix Avenue, Cranston, RI 02920
                              www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 11 of 13 PageID #: 334

                            Kerri McCaughey - July 12, 2019

                                                                                  79

     1          bottom bunk.

     2   Q.     And that would include for any necessary reasonable

     3          accommodation, is that what you are saying?           Medical
     4          would decide if somebody could be moved to a different

     5          facility or should be moved to a different facility if

     6          they have the necessary reasonable accommodation that
     7          could not be accommodated in, for instance, medium

     8          security?

     9                         MR. SULLIVAN:      Objection to form.
    10                         MS. DAVIS:     You can stoll go ahead and
    11          answer.

    12                         MR. SULLIVAN:      You can answer.
    13          A.   Oh, I am not sure exactly what you are asking me.

    14          I am sorry.

    15   Q.     If an inmate had an approved necessary reasonable
    16          accommodation that could not be accommodated in medium,

    17          could they be moved to a different facility?

    18          A.   What medical accommodation are you referring to?

    19   Q.     Any type of reasonable accommodation.

    20          A.   That would be up to medical.

    21   Q.     So it would also be up to medical whether an inmate

    22          with a necessary reasonable accommodation that could

    23          not be accommodated in medium needed to be moved?

    24          A.   Yes.   That would go to medical.

    25   Q.     And medical decides where to send them?

                     Allied Court Reporters, Inc. (401)946-5500
                       115 Phenix Avenue, Cranston, RI 02920
                            www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 12 of 13 PageID #: 335

                            Kerri McCaughey - July 12, 2019

                                                                                  80

     1          A.   Medical would decide if it was a legitimate request

     2          to send them.     It is based on medical, it is going to

     3          come from medical.
     4   Q.     Whose decision is it ultimately to move inmates between

     5          facilities?

     6          A.   That depends.
     7   Q.     What does it depend on?

     8          A.   It depends on what the incident is.          It depends on

     9          what the medical issue is.        It depends on what the lack
    10          of reasonable accommodation exists or does not exist.
    11          All cases are going to be very individual.

    12   Q.     But you are saying that the correctional staff could be
    13          involved in the decision to move an inmate for

    14          reasonable accommodation purposes?

    15          A.   The administration would be involved in a decision,
    16          the warden.

    17   Q.     Have you ever denied an order for a bottom bunk for

    18          inmates, other than the plaintiff in this case?

    19          A.   I don't recall.

    20   Q.     You do not recall ever denying an order for a bottom

    21          bunk?

    22          A.   Yes.   I am sure I have.      I just don't recall anyone

    23          in particular.

    24   Q.     Do you know how many approximately?

    25          A.   I don't.

                     Allied Court Reporters, Inc. (401)946-5500
                       115 Phenix Avenue, Cranston, RI 02920
                            www.alliedcourtreporters.com
Case 1:17-cv-00490-MSM-PAS Document 62-1 Filed 02/14/20 Page 13 of 13 PageID #: 336

                           Kerri McCaughey - July 12, 2019

                                                                                  81

     1   Q.     What do you consider to be illegitimate medical

     2          conditions to be granted a bottom bunk?

     3          A.    Illegitimate medical conditions?
     4   Q.     You testified that you review whether or not bottom,

     5          whether reasonable accommodation are requested for

     6          legitimate reasons; what do consider to be illegitimate
     7          reasons?

     8          A.    It would be a request for a bottom bunk where the

     9          need is not documented medically.         They cannot provide
    10          me more information to make an educated decision based
    11          on medical, it's based on self-reporting.

    12   Q.     Can you determine just from looking at the request that
    13          is sent to you whether or not an order is illegitimate?

    14          A.    If the request says just bottom bunk, I am going to

    15          request more information.
    16   Q.     Would you ever deny one without requesting more

    17          information?

    18          A.    I would request more information before I denied

    19          it.

    20   Q.     When you request more information, how do you receive

    21          more information?      Is it on the order itself?        Is it

    22          over the phone?     Is it an E-mail?

    23          A.    It is typically on the form itself, either written

    24          on the form itself, or in some cases, a sticky note.

    25   Q.     Did you ever receive more information, other than

                      Allied Court Reporters, Inc. (401)946-5500
                        115 Phenix Avenue, Cranston, RI 02920
                             www.alliedcourtreporters.com
